Citation Nr: 0120436	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  93-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right eye 
disorder, claimed as residuals of a shell fragment wound.  

2.  The propriety of the initial 70 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a claimed 
gastrointestinal (GI) condition.  

4.  Entitlement to an increased rating for the service-
connected residuals of the injury to the right ankle with an 
ununited fracture of the lateral malleolus, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for the service-
connected residuals of the shell fragment wound of the right 
shoulder, currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased rating for the service-
connected residuals of the shell fragment wound of the right 
thigh and leg with damage to Muscle Groups XI and XII, 
currently evaluated as 20 percent disabling.  
 
7.  Entitlement to an increased rating for the service-
connected residuals of the  shell fragment wound of the right 
chest and back, currently evaluated as 20 percent disabling.  

8.  Entitlement to an increased rating for the service-
connected residuals of the shell fragment wound of the head, 
currently evaluated as noncompensably disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel







INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  He was a prisoner-of-war (POW) from December 
1944 to March 1945.  

By a decision of December 1985, the Board of Veterans' 
Appeals (Board) denied the veteran's claim of service 
connection for the residuals of a shell fragment wound to the 
right eye.  

This matter comes to the Board on appeal from a July 1991 
rating decision of the RO, which, in pertinent part, granted 
service connection with a 10 percent rating for PTSD and 
denied the veteran's claim of service connection for a 
gastrointestinal disorder.  

By this decision, the RO also denied the veteran's claims for 
increased ratings for disorders of the right shoulder, the 
chest and back, the right thigh and leg, the head, and the 
right ankle, and found that the veteran had not submitted new 
and material evidence sufficient to reopen his claim for 
service connection for a right eye disorder, claimed as 
residuals of a shell fragment wound. 

Subsequently, an RO decision increased to 70 percent the 
initial disability rating assigned to the veteran's service-
connected PTSD.  

In light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court"), in the recently issued case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue of a higher rating for PTSD as 
involving the propriety of the initial rating assigned. 

(The issues of service connection for a GI disorder and 
increased ratings for the veteran's service-connected shell 
fragment wounds to the right shoulder, the right chest and 
back, the right thigh and leg, and the head will all be 
addressed in the REMAND portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of these issues on appeal has been obtained.  

2.  In a December 1985 decision, the Board denied the 
veteran's claim of service connection for the residuals of a 
shell fragment wound to the right eye.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the December 
1985 decision denying service connection for the residuals of 
a shell fragment wound to the right eye.  

4.  The veteran's service-connected PTSD is shown to likely 
result in severe social and industrial impairment with him 
being demonstrably unable to perform substantial employment.  

5.  The veteran's service-connected right ankle disability is 
shown to be manifested by nonunion of the lateral malleolus, 
deformity of the fibula, and instability caused by laxity of 
the lateral collateral ligaments; he requires an ankle brace.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for the residuals of a shell fragment wound to the 
right eye.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  

2.  The criteria for the assignment of a 100 percent rating 
for the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.130, 4.132 including Diagnostic Code 
9411 (1996 and 2000).  

3.  The criteria for the assignment of 40 percent rating for 
the service-connected residuals of an injury to the right 
ankle with an ununited fracture of the lateral malleolus have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5262 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and material evidence to reopen a claim for service 
connection for a right eye disorder, claimed as residuals of 
a shell fragment wound.  

In January 1984, the RO denied the veteran's claim for 
service connection for a right eye disorder, claimed as 
residuals of a shell fragment wound.  The veteran appealed 
that decision.  

In December 1985, the Board denied service connection for the 
residuals of a shell fragment wound to the right eye.  The 
last final decision regarding the issue of a right eye 
disorder is the December 1985 Board decision.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

When a determination of the agency of original jurisdiction 
is affirmed by the Board, such determination is subsumed by 
the final appellate decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1104.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

At the time of the December 1985 decision denying service 
connection for the residuals of a shell fragment wound to the 
right eye, the evidence consisted of the veteran's service 
medical records, VA and private medical evidence and 
statements from the veteran.  

The veteran's November 1945 report of physical examination 
prior to separation indicated that he had shrapnel wounds of 
the right eye.  The report also showed that the veteran had 
no eye abnormalities and that the visual acuity in the right 
eye was 20/20.  The service medical records also showed that 
the veteran suffered from malnutrition as a POW.  

The post service medical records included a December 1946 VA 
surgical consultation report that indicated that the veteran 
had complaints of shooting pains in the area of the occipital 
portion of his head which he believed were due to small shell 
fragments.  The examiner noted that there were no visual 
defects, no subcutaneous hemorrhages, and no inflammation of 
the eyes.  A November 1975 note on records from the VA 
facility in Clarksburg, West Virginia, showed that the 
veteran's vision was stabilized but damaged.  

On a December 1983 VA consultation sheet, it was noted that 
the veteran gave a history of having received some shrapnel 
damage to the eye during service. An examination of the eye 
revealed a history of hemorrhage in the right eye with an 
intra orbital cyst approximately three to four years earlier.  
Inservice injuries noted at that time included shell fragment 
wound to the right orbit, the right exterior orbit, and the 
right occiput.  Records from December 1983 also showed a 
history of old hemorrhage in right eye three to four years 
ago with some visual disturbance since then, vascular 
narrowing with A-V "niching", OD, and 20/100 distant vision 
in the right eye, corrected to 20/30-4.  

On his July 1984 VA Form 9, the veteran argued that he had 
shrapnel lodged in back of his head and beside his right eye 
that had entered with the original explosion.  X-ray studies 
taken in August 1984 revealed tiny radiopaque metallic 
foreign body seen in the middle of the head in the region of 
the lamda of the skull.  Distant vision in the right eye was 
reportedly 20/200 corrected to 20/24.  Findings on an October 
1984 VA eye consultation report included vascular 
abnormalities and a notation that the veteran had blood clots 
in right eye 10 years earlier. 

The evidence submitted subsequent to the December 1985 Board 
decision includes VA medical evidence, statements from the 
veteran, and a transcript of his February 1992 hearing.  

The pertinent medical records submitted since December 1985 
showed findings including: right optic nerve head anomaly and 
indications that the veteran's right eye is weaker and 
getting worse (May 1997); old BRVO (branch retinal vein 
occlusion), history of shrapnel in the right orbit, cataracts 
OU, and visual field loss secondary to probable old vascular 
occlusive event (May 1998 VA examination report); shrapnel 
injury in 1944 to right eye and occiput, POW from 1944 to 
1945 with medical conditions including malnutrition, and new 
retinal detachment and cataract (November 1998 VA examination 
report); and immature cataracts OU, old vascular occlusion 
right eye, and shrapnel injury to the right eye (diagnoses on 
the December 1998 VA examination report).  

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the December 1985 Board decision.  At 
the time of the December 1985 Board decision, there was 
medical evidence on file indicating that the veteran had 
suffered a shrapnel injury to the right eye and occiput 
during service, but no medical evidence of a current eye 
disorder or a link between the veteran's inservice shrapnel 
wound and his eye problems.  

The new evidence provides additional diagnoses of right eye 
problems including right optic nerve anomaly, right eye 
weakness, visual field loss, retinal detachment and 
cataracts.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for the 
right eye disorder.  

While the Board would normally next address the merits of the 
veteran's reopened claim, such a determination cannot be made 
at this time due to the lack of important medical evidence as 
a result of the RO's failure to comply with all of the 
requests in the March 1998 remand.  The Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  

Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  As a result, the merits of the 
veteran's claim cannot be addressed until after there has 
been full compliance with the directives of the prior remand.  
This matter is addressed further in the remand portion of 
this document.  



II.  Claims for higher evaluations

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

As a result of this change, the VA has an added duty to 
assist the veteran by conducting further review and 
development consistent with the newly amended statutes.  This 
should include providing the veteran with notice of the 
required information and evidence necessary to substantiate 
his claims, affording the veteran the duty to assist in 
obtaining records and, when appropriate, affording the 
veteran a medical examination when such is necessary to make 
a decision on the claims.  Specific requirements regarding 
such notification and duty to assist are set forth in the 
newly amended provisions.  

Here, with regard to the issues of increased ratings for the 
veteran's service-connected PTSD and his service-connected 
right ankle disorder, the Board finds that VA has fulfilled 
the duty to assist.  The Board is satisfied that all relevant 
evidence has been obtained regarding these two claims, and 
that the veteran has been properly advised of the evidence 
needed to support these claims.  

Furthermore, the Board notes that the veteran was provided VA 
examinations regarding his psychiatric condition and his 
right ankle disorder and that these examinations identified 
the severity of these service-connected disorders and 
contained medical opinions that were responsive to the 
Board's requests for development in the 1998 remand.  No 
further assistance to the veteran is required to comply with 
the newly amended 38 U.S.C.A. § 5107.  See the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the veteran's claims for 
increased ratings.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, supra,  the Board has reviewed the service 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected disorders.  
With regard to those issues addressed below, the Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  



A. The propriety of the initial 70 
percent rating for service-connected 
post-traumatic stress disorder (PTSD)


Factual background

A VA psychiatric evaluation was conducted in November 1990.  
It was reported that the veteran, age 69, was retired but had 
not worked in the past six years.  In the past, he had been a 
maintenance supervisor.  He had been married on two occasions 
but the first one was annulled and the second marriage ended 
after 37 years with his wife's death.  

The veteran reported having symptoms of daily preoccupation 
with haunting memories of his wartime experiences, recurrent 
nightmares, a sense of estrangement from society, difficulty 
forming intimate relationships throughout his adult life, 
frequent feelings of anxiousness, chronic sleep disturbances, 
startling easily, and survivor guilt.  The veteran denied any 
former mental health care.  On mental status examination, it 
was noted that the veteran appeared neatly dressed and 
demonstrated good grooming and hygiene.  He was cordial and 
cooperative and his speech was of a normal tone but decreased 
in spontaneity.  

The veteran described his mood as being chronically 
depressed, and indicated that the depression was waxing and 
waning in severity from day to day.  He was oriented to time, 
person and place.  His thought process was adequately 
organized.  There was no evidence of psychotic symptoms.  His 
fund of knowledge, overall intellectual capacity, and recent 
and remote memory all appeared to be adequate.  He denied 
being suicidal and his level of insight seemed to be limited 
but his judgment adequate.  The diagnosis was that of PTSD.  

During his February 1992 hearing, the veteran and his new 
wife testified that the veteran had flash backs and 
nightmares and did very little socializing.  

A June 1993 VA progress note indicated that the veteran was 
referred for PTSD screening.  The treating physician noted 
that the veteran had dreams and nightmares regarding his 
wartime experiences, flashbacks, and sleep disturbances.  It 
was noted that after the veteran returned from service, he 
was married in 1949, raised four daughters, and he worked one 
job for 23 years until he retired.  His first wife died of 
cancer in 1987, and he remarried in 1988.  The veteran 
evidently spends winters in Phoenix and summers in West 
Virginia.  It was noted that he had attended PTSD groups.  

On VA examination in June 1998, the veteran reported that he 
was nervous and easily startled, that he had feelings of 
estrangement, and that he had sleep disturbances including 
nightmares.  The veteran denied problems with temper or 
irritability but it was noted that he was manifestly tense 
and irritable and even somewhat angry when interviewed.  The 
veteran's wife reported that the veteran was capable of 
raging temper and agitation.  

The diagnostic impression was that of PTSD, combat 
determined.  The examiner noted that the veteran's numbing 
was evident in his sense of estrangement, and that his 
hyperarousal was manifested in his sleep disturbance, his 
startle reflex, his irritability and his vulnerability to 
rage.  Intrusive recollections were noted to be present.  The 
Global Assessment of Functioning (GAF) Scale was 41-50.  




Analysis

As noted, the RO granted service connection for PTSD in July 
1991 and assigned a 10 percent evaluation effective on 
December 5, 1990.  The veteran appealed for a higher rating 
following this initial grant of service connection.  As such, 
pursuant to Fenderson, supra, the question for consideration 
is the propriety of the initial evaluation assigned; 
therefore, evaluation of the medical evidence since the grant 
of service connection as well as the consideration of the 
appropriateness of "staged rating" is required.  

Subsequent to the initial evaluation, RO decisions have 
increased to 70 percent the initial disability rating 
assigned to the veteran's PTSD.  Additionally, the effective 
date has been moved back to September 25, 1990.  

The veteran and his representative now assert that the 
veteran should be receiving a 100 percent rating for his 
service-connected PTSD.  

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
disabling, set forth in 38 C.F.R. §§ 4.125-4.132 (1996), were 
changed, effective November 7, 1996.  See 61 Fed. Reg. 
52,695-52,702 (1996).  These changes became effective on 
November 7, 1996 and remain in effect today.  See 38 C.F.R. 
§ 4.130 (2000).The record shows that the veteran has had 
notice of both the old and the new criteria, and that both 
sets of criteria were considered by the RO.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet. App. 163, 168 (1998).  

In reviewing this case, the Board must therefore evaluate the 
veteran's service-connected PTSD under both the former and 
the current regulations to determine whether he is entitled 
to an increased evaluation under either set of criteria; the 
version most favorable to the appellant will be applied.  

Under the "old" provisions, in evaluating impairment 
resulting from mental disorders, social inadaptability was to 
be evaluated only as it affected industrial adaptability.  
The principle of social and industrial inadaptability, the 
basic criterion for rating disability from the mental 
disorders, contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., the impairment of earning capacity.  
38 C.F.R. § 4.129 (1996).  

The severity of disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The regulation emphasized that 
VA should not underevaluate the emotionally sick veteran with 
a good work record, nor overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It was for that reason that 
great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1996).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  A 30 
percent rating is warranted when the ability to establish or 
maintain effective and wholesome relationships with people is 
definitely impaired, with psychoneurotic symptoms resulting 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

A 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, with psychoneurotic 
symptoms resulting in such reduction in the reliability, 
flexibility, and efficiency levels as to result in 
considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain relationships is severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  

A 100 percent rating is assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community and the 
claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 including Diagnostic Code 9411 
(1996).  

When evaluating a mental disorder under the "new" criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2000).  

The general rating formula for mental disorders under the new 
rating criteria are as follows: a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation requires occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactory, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 including 
Diagnostic Code 9411 (2000).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that any one of the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is a separate and independent basis for an 
award of a total disability rating.  As such, the Board finds 
that evaluating the veteran's condition under the old 
criteria is more favorable.  

While the veteran had a history of stable employment, the 
Board notes that the veteran had not worked since the mid-
1980's.  Additionally, the Board weighs heavily the fact that 
the veteran's most recent score on the GAF scale was 41-50.  
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, provides 
for a rating of 41-50 for serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

Based on the evidence of record, the Board finds that the 
veteran's service-connected PTSD is shown to produce severe 
social and industrial impairment and result in demonstrable 
inability to obtain or retain employment.  Accordingly, the 
Board finds that the clinical evidence supports the 
assignment of a 100 percent rating under the old rating 
criteria.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected psychiatric 
disorder as prescribed by the Court in Fenderson, supra.  The 
Board finds, however, that the veteran's service-connected 
psychiatric disorder is shown to have warranted the 
assignment of a 100 percent rating during the entire course 
of this appeal.  



B.  Increased rating for the service-
connected residuals of an injury to the 
right ankle with an ununited fracture of 
the lateral malleolus, currently 
evaluated as 10 percent disabling.


Factual background

During combat in World War II, the veteran sustained multiple 
shell fragment wounds to various parts of his body including 
his right shoulder, his back and chest, his right thigh and 
leg, his right ankle, and his head.  

The service medical records do not reveal specific 
information regarding the exact nature of the wounds or their 
inservice treatment because that treatment was provided while 
the veteran was a POW in Germany.  

On VA examination in December 1946, the diagnosis included 
scars due to shell fragment wounds in the right shoulder, the 
back and chest, and the right leg, and a stab wound to the 
chest.  X-ray studies revealed shrapnel scattered over the 
body.  

In a December 1985 RO decision, the veteran was granted 
service connection with a no percent disability rating (under 
Diagnostic Code 5271) for the residuals of an injury to the 
right ankle with ununited fracture of the lateral malleolus.  

In this decision, the RO noted that the December 1983 VA 
examination report showed X-ray evidence of some deformity of 
the lateral malleolus and the distal right fibula.  The 
doctor diagnosed calcification, right lateral malleolus, 
status post trauma and it was noted that the veteran 
complained of some instability of the right ankle which 
caused him to fall.  

An August 1984 examination report showed that the right 
lateral malleolus appeared to be enlarged and prominent but 
not tender.  X-ray studies at that time were evaluated as 
showing an old ununited fracture of the lateral malleolus of 
the right ankle.  

During his February 1992 RO hearing, the veteran reported 
that his ankle was getting weaker and gave way when it was 
not straight, causing him to fall.  The veteran reported that 
his right ankle injury was caused by shell fragments that 
went right through his ankle during service, causing the 
ankle bone to be split.  

December 1996 X-ray studies of the tibia and fibula showed no 
significant abnormalities seen in the bony structures or 
visualized joint space.  X-ray studies of the right foot 
showed the presence of posterior spur formation involving 
calcaneus, otherwise no significant abnormalities seen in the 
bony structures or joint spaces.  

On VA examination in July 1998, the veteran's major 
complaints were noted to include giving way instability in 
the right ankle.  Flare ups were noted to be related 
primarily to the veteran's right ankle where he said that his 
ankle would go out of place or cause him to fall if he 
stepped on anything uneven or any kind of hole in the ground.  
It was noted that the veteran had no surgery, no episodes of 
dislocation or subluxation, and no inflammatory arthritis or 
constitutional symptoms.  

The examiner noted that the veteran did not really complain 
of any muscle type problems.  Scarring was noted along the 
lateral side of the ankle over the lateral malleolus.  The 
veteran's ankle range of motion was noted to be normal with 
20 degrees dorsiflexion and 45 degrees of plantar flexion 
with the fibula on the side of the ankle somewhat deformed 
and prominent.  There was a scar noted over the fibula.  The 
ankle joint itself demonstrated a good 2+ lateral instability 
to varus stress and the anterior Drawer testing was 
indicative of laxity of the lateral collateral ligaments of 
the right ankle.  

X-ray studies of the ankle revealed some deformity of the 
distal fibula from an old fracture and some loss of joint 
space between the articular surface of the fibula and the 
lateral wall of the talus.  The ankle itself was found to be 
normal.  The diagnosis included that of residuals of a 
shrapnel wound of the right ankle with some ankle 
instability.  The examiner stated that the veteran's ankle 
was somewhat unstable and that he thought the veteran would 
do well if he wore a brace.  The ankle was found to be 
unstable secondary to the shrapnel wound of the lateral 
collateral ligaments.  

On July 1998 VA X-ray studies, the impression was that the 
veteran's ankle mortise was intact and that there was no 
evidence of acute or recent fracture.  There was soft tissue 
calcifications adjacent and lateral to the slightly deformed 
lateral malleolus of the distal right fibula, presumably the 
residual of old trauma in the area.  

In an October 1998 rating action, the RO evaluated the 
veteran's right ankle disorder as 10 percent disabling under 
Diagnostic Code 5262 (for impairment of the tibia and 
fibula).

On VA examination in November 1998, it was noted that the 
veteran reported complaints of pain with any movements, 
especially with the right ankle.  It was noted that the 
veteran stated that his pain was every day and constant in 
duration.  He rated it at about 5 out of 10, and indicated 
that the pain was relieved to 3 out of 10 with heating pads 
and ibuprofen, which he has used since the 1960s.  He stated 
that ambulation was difficult since he still had a limp.  

It was reported that the veteran was on crutches from 1945 to 
1949 because of the shrapnel injury and that he still used a 
right ankle brace.  The veteran stated that he was 
approaching the use of a cane and that both movement and 
immobilization worsen his pain.  

On physical examination, it was noted that the veteran was 
ambulatory with right faint limp and in no acute distress.  
On musculoskeletal examination, it was reported that he 
veteran had a slight right limp and was unable to walk on his 
toes and heels on the right side.  The examiner noted that 
the veteran was now requiring an ankle brace and looks 
towards using a cane soon.  On physical examination he did 
walk with a slight right limp.  


Analysis

The veteran's service-connected right ankle, identified as 
the residuals of an injury to the right ankle with un-united 
fracture of the lateral malleolus, is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 
5262 for impairment of the tibia and fibula.  

Under Diagnostic Code 5262, an impairment of the tibia and 
fibula, manifested by malunion, with slight knee or ankle 
disability warrants a 10 percent rating. A moderate knee or 
ankle disability warrants a 20 percent rating, and a marked 
knee or ankle disability warrants a 30 percent evaluation. A 
40 percent rating may be assigned for nonunion of the tibia 
and fibula when there is loose motion requiring a brace.  

The veteran's medical history contains a record of X-ray 
reports documenting his old un-united fracture of the lateral 
malleolus of the right ankle.  The Board notes that, in 
recent years, the veteran has reported increasing complaints 
of pain and instability of the right ankle.  During his most 
recent VA examinations in July and November 1998, the 
veteran's right ankle disorder was found to be productive of 
daily pain and instability causing giving way and falling.  

The objective findings in July 1998 included those of 2+ 
lateral instability to varus stress and anterior Drawer 
testing that was indicative of laxity of the lateral 
collateral ligaments of the right ankle.  X-ray studies of 
the ankle revealed some deformity of the distal fibula from 
an old fracture and some loss of joint space between the 
articular surface of the fibula and the lateral wall of the 
talus.  

The examiner performing the July 1998 VA examination 
indicated that the veteran's ankle was found to be unstable 
secondary to the shrapnel wound of the lateral collateral 
ligaments, and that he thought the veteran would do well if 
he wore a brace.  Similarly, the examiner performing the 
November 1998 examination found that the veteran is now 
requiring an ankle brace and looks towards using a cane soon.  

Based on the objective medical evidence showing nonunion of 
the lateral malleolus, deformity of the fibula, instability 
caused by laxity of the lateral collateral ligaments, and the 
need for an ankle brace, the Board finds that the veteran's 
service-connected right ankle disability more nearly 
approximates the criteria for the assignment of an increased 
rating to 40 percent.  38 C.F.R. § 4.71, Diagnostic Code 
5262.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).  

However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

Thus, since the veteran has been granted the maximum rating 
possible under Diagnostic Code 5262, the analysis required by 
DeLuca, supra, would not result in a higher schedular rating. 




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a right eye disorder, claimed 
as residuals of a shell fragment wound, the appeal is allowed 
to this extent subject to further action as discussed 
hereinbelow.  

A 100 percent rating for the service-connected PTSD is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  

An increased rating to 40 percent for the veteran's service-
connected residuals of an injury to the right ankle with an 
ununited fracture of the lateral malleolus is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

As noted hereinabove, the Board remanded this case for 
additional development in March 1998.  At that time, the RO 
was directed to schedule the veteran for various VA 
examinations in order to determine the nature and current 
severity and/or etiology of the veteran's disorders.  

The claims folder was to be made available to the examiners 
for review and all indicated testing was to be performed.  
Specific directives given in this remand included that the RO 
afford the veteran with a VA ophthalmology examination to 
determine the nature and likely etiology of the claimed eye 
pathology and a VA GI examination to determine the nature and 
likely etiology of the claimed GI disorder.  

By this remand, the Board specifically requested that the RO 
should have the examiner express an opinion as to the medical 
probability that the veteran has a current eye disability due 
to disease or injury in service, including optic atrophy due 
to malnutrition or any other disability due to hardships and 
deprivations that the veteran endured as a prisoner of war.  

Additionally the Board specifically requested that the RO 
should have the examiner express an opinion as to the medical 
probability that the veteran has GI disability due to disease 
or injury in service, including due to the time he was a POW.  

While the veteran underwent VA eye examinations in May and 
December 1998, and a June 1999 addendum was obtained, which 
indicated that the veteran's current eye disability was not 
due to injury in service, the RO did not comply with the 
Board's remand directives to obtain a medical opinion 
regarding the probability that the veteran had an eye 
disability, including optic atrophy due to malnutrition or 
any other disability due to hardships and deprivations that 
the veteran endured as a prisoner of war.  

As such, the veteran should be given a new ophthalmologic 
examination in order to determine if any current right eye 
disorder is due any aspect of the veteran's period of 
service, including difficulties suffered as a prisoner of 
war.  See Stegall, supra.  

Similarly, while the veteran was given a GI examination in 
May 1998, and additional GI findings were noted on a November 
1998 examination report, the RO did not comply with Board's 
March 1998 remand instructions to have the examiner express 
an opinion as to the medical probability that the veteran has 
GI disability due to the time he was a POW.  

As such, this claim should also be remanded for additional 
development to include an examination with medical opinion in 
compliance with the March 1998 remand directives.  Id. 

The Board also notes that in the March 1998 remand, the Board 
directed the RO to afford the veteran a  special VA 
examination to determine the current severity of the service-
connected shell fragment wound residuals of the head.  While 
examinations were performed in July 1998 and November 1998, 
these examinations were not sufficient to identify the 
current severity of the veteran's service-connected shell 
fragment wound residuals in the head.  

Specifically, the examinations did not reveal any medical 
findings with regard to the head residuals other than 
"knots" that were reportedly "consistent with old shrapnel 
injury".  Furthermore, no X-ray findings were noted and 
there were no findings regarding skull loss, brain hernia or 
possible intercranial complications.  On remand, the veteran 
should be given a new examination of his shell fragment 
wounds to the head.  

Turning to the remaining claims for regarding increased 
ratings for residuals of shell fragment wounds to the right 
shoulder (rated as 20 percent disabling under DC 5303 for 
impairment to muscle group III), the right chest and back 
(rated as 20 percent disabling under DC 6843 for restrictive 
lung disease resulting from traumatic chest wall defect), and 
the right hip and thigh (rated as 20 percent disabling under 
the hyphenated DC 7805-5311 for scars and impairment to 
muscle group XI), the Board finds that for each condition, 
the RO has failed to consider whether separate ratings should 
be assigned for disability due to additional problems.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994). 

The medical evidence on file shows that aside from impairment 
to muscle group III, the shell fragment wounds to the right 
shoulder may also be causing early bursitis in that shoulder 
resulting in limitation of motion and pain in that joint.  
The records also show that the residuals of the shell 
fragment wounds to the right hip and thigh may include 
degenerative changes and limitation of motion in the hip in 
addition to the currently rated symptoms of scars and 
impairment to muscle group XI.  

Furthermore, the Board notes that the shell fragment wounds 
to the veteran's right chest and back may have caused 
scarring and impairment to muscle groups in the torso and 
neck which (apart from muscle group XXI) may be rated in 
addition to the currently rated symptoms of restrictive lung 
disease resulting from traumatic chest wall defect.  On 
remand, the RO should consider whether separate ratings 
should be assigned for disability due to each of these 
problems, in addition to the currently rated residuals.  See 
Esteban, supra.  

For these reasons, the Board finds that the most recent 
examinations do not satisfy the Board's 1998 remand directive 
to determine the current severity of the shell fragment wound 
residuals of the right chest and back, the right shoulder, 
the right thigh and leg, and the head, and, therefore, the 
examinations are inadequate for rating purposes.  As such, 
the issues must also be remanded for additional development.  
See Stegall, Esteban, supra.; 38 C.F.R. § 19.9.  

Finally, as previously stated, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas, supra.
 
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision regarding 
these issues at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims of 
service connection for a right eye 
disorder and a GI disorder, as well as 
his claims for increased ratings for the 
residuals of shell fragment wounds to the 
right shoulder, the right chest and back, 
the right thigh and leg, and the head.  
The veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him prior to service and 
since service for symptoms of these 
problems.  When the veteran responds, and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed eye pathology.  All indicated 
testing in this regard should be 
accomplished.  The claims file and a copy 
of this remand should be made available 
to the examiner for review.  Detailed 
findings should be reported in connection 
with the evaluation.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
medical probability that the veteran has 
current eye disability due to disease or 
injury in service, including optic 
atrophy due to malnutrition or any other 
eye disability due to the hardships and 
deprivations that the veteran endured as 
a prisoner of war.  

3.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed GI disorder.  All indicated 
testing in this regard should be 
accomplished.  The claims file and a copy 
of this remand should be made available 
to the examiner for review.  Detailed 
findings should be reported in connection 
with the evaluation.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
medical probability that the veteran has 
GI disability due to disease or injury in 
service, including due to the time he was 
a POW.  

4.  The RO should also schedule the 
veteran for VA examinations in order to 
determine the nature and severity of all 
of the symptoms of the veteran's service-
connected residuals of shell fragment 
wounds to the right shoulder, the right 
chest and back, the right thigh and leg, 
and the head.  All necessary special 
studies or tests and evaluations should 
be accomplished.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review in 
connection with the examinations.  The 
examiner should elicit from the veteran 
and record a fully detailed description 
of all residuals caused by each shell 
fragment wound.  Based on the review of 
the case, it is requested that the 
examiner comment on the severity of 
disability resulting from all the 
symptoms of each shell fragment wound.  
This should include discussion with 
regard to the additional problems 
mentioned above, which may have not been 
considered in previous ratings of the 
veteran's service-connected disorders.  
The examiner should be informed that this 
information is essential for VA to use in 
accurately rating the veteran's service-
connected disorders.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records on file, and include 
the factors on which the opinion is 
based.  All examination findings, along 
with the complete rationale for all 
opinions expressed and conclusions 
reached, should be set forth in a 
typewritten report and then associated 
with the veteran's claims folder.  

5.  Upon receipt, the RO should review 
the examination report(s) to ensure 
adequacy for rating purposes.  If the 
examination(s) is/are inadequate for any 
reason, the RO should return any 
inadequate examination report to the 
examining physician and request that all 
questions be answered.  

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review the veteran's claim 
in light of any evidence submitted since 
the last SSOC in March 2000.  Due 
consideration should be given to all 
pertinent Court decisions, laws and 
regulations, including the newly enacted 
legislation as noted hereinabove.  
Specifically, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



